UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT SEPTEMBER 30, 2012 Advised by NorthCoast Asset Management LLC www.northcoastam.com (800) 558-9105 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, Advisor Semi-Annual Report, September, 2012 The old adage that the market climbs a wall of worry was very apropos last quarter. Though many are scared and it’s hard to find anyone excited about stocks, the market advanced and accounts made gains during the third quarter. Since April 30th this year, however, CAN SLIM® stocks have taken a back seat to their low-growth, big-cap, dividend-paying brethren. Take a look at chart 1 below for example.It details the year to date performance for the IBD 85/85 index which is published in Investors Business Daily. This index measures the performance of the top 15% of the stocks in the market (about 250 issues) based on two common traits – high earnings growth and high relative price strength. Over the last ten years (9/30/02-9/30/12) this index has gained a whopping 246% vs. S&P 500®’s gain of 64% over the same time.Earnings growth and price momentum are two essential ingredients in the CAN SLIM® System and thus dominant attributes of every stock we buy. Though these attributes are occasionally shunned by Wall Street, our research has shown that investors always come back to stocks that have these characteristics. Source: Compustat Why is the S&P 500® outperforming? Because right now investors are still favoring “safety” in their portfolio.Income starved investors are being sold that owning the 4% dividend of Verizon is more important 1 CAN SLIM® Select Growth Fund than the underlying principal at risk in the investment, and this is now becoming a very crowded trade in the market.Investors are paying 14 times earnings to own companies like Apple (AAPL) and CF Industries Holdings (CF) which are growing their earnings at 56% vs. 20 times earnings to own companies growing their earnings at 4% like Verizon (VZ) and Proctor & Gamble (PG). Make sense? Not to us and not if decades of history hold true. One basic way to look at it — would anyone pay more for lemonade stands growing at 4% a year vs. ones at 56%? That’s why discipline is so key. Key is even understating its significance submitting to discipline is better. It often feels better to identify what is working right now and jump on, but trying to float from one hot idea to the next is a surefire way to lose money. Below, we feature the 12 month rolling ratio of the same IBD Stock Universe as above to the S&P 500® since 12/31/2000. When the line is tilting up, the IBD universe is outperforming and, when slanted down underperforming the S&P. So while the IBD index has made significant gains over the market, there are several pockets of underperformance when one needs to submit to the discipline. Great investment strategies are rewarded over time but not all the time. Source: Compustat and NorthCoast Asset Management An old Tao story fits. One day a man was standing at the edge of a pool at the bottom of a huge waterfall when he saw an old man tossed about in the turbulent water. He ran to rescue him, but by the time he got there the old man had climbed onto the bank and was walking along. The man was astonished and rushed up to the old man, questioning him about the 2 CAN SLIM® Select Growth Fund secret of his survival. The old man said that it was nothing special. “I began to learn while very young and grew up practicing it. Now, I’m certain of its success. I go down with the water and come up with the water. I will follow it and forget myself. The only reason I survive is because I don’t struggle against the water’s superior power.” For the six months ended 9/30/12, The CAN SLIM® Select Growth Fund returned +1.32% while the S&P 500® returned +3.43%.The Fund came into the period at 95% invested and shed exposure as the market sold off to 59% invested on 5/21/12.It then steadily increased exposure to end the quarter fully invested at 99% as the market reversed and showed strength climbing the wall of worry. The portfolio’s underweight in Financials and Information Technology contributed positively to the performance, while the underweight in Energy and Telecommunication Services Sectors contributed negatively to the portfolio. Stock selection was particularly positive in the Information Technology and Health Care Sectors while it was negative in Industrial and Consumer Staples. Leapfrog Enterprises, Inc. (LF) and Nu Skin Enterprises, Inc. (NUS) were the worst contributing names for the Fund, while Pharmacyclics, Inc. (PCYC) and Ariad Pharmaceuticals (ARIA) were the best contributors during that semester. Thank you for your business.It is a privilege to serve shareholders as advisor to the fund and look forward to a bright future together. Sincerely, Patrick Jamin Brent Elam NorthCoast Asset Management, LLC 3 CAN SLIM® Select Growth Fund Opinions expressed aresubject to change, are not guaranteed and should not be considered investment advice. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The IBD 85 Index is published in Investors Business Daily and measures the performance of the top 15% of the stocks in the market based onhigh earnings growth and high relative price strength. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 4 CAN SLIM® Select Growth Fund SECTOR ALLOCATION AT SEPTEMBER 30, 2012 (UNAUDITED) * Cash equivalents and other assets in excess of liabilities. EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees; and (2) ongoing costs, including investment advisory fees; distribution and/or service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 5 CAN SLIM® Select Growth Fund EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are 6 CAN SLIM® Select Growth Fund EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/12 9/30/12 4/1/12 – 9/30/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 7 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS: 98.1% Accommodations: 2.1% Marriott International, Inc. - Class A $ Wyndham Worldwide Corp. Air Transportation: 0.9% U.S. Airways Group, Inc.* Beverage & Tobacco Products: 3.0% Altria Group, Inc. Anheuser Busch Inbev SA/NV - ADR Philip Morris International, Inc. Building Construction: 2.7% DR Horton, Inc. Lennar Corp. - Class A Toll Brothers, Inc.* Chemical Manufacturing: 7.6% Abbott Laboratories American Vanguard Corp. CF Industries Holdings, Inc. Colgate-Palmolive Co. Ecolab, Inc. Pharmacyclics, Inc.* Spectrum Pharmaceuticals, Inc. USANA Health Sciences, Inc. Computer & Electronic Products: 5.1% Apple, Inc. CoreLogic, Inc. Cyberonics, Inc. The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 98.1% (Continued) Computer & Electronic Products: 5.1% (Continued) Ixia $ Western Digital Corp.* Computer System Designs & Services: 3.8% Convergys Corp.* Demand Media, Inc. Healthstream, Inc. Jack Henry & Associates, Inc.* Credit Intermediation: 7.0% Altisource Portfolio Solutions SA* Citizens Republic Bancorp, Inc.* Discover Financial Services Fleetcor Technologies, Inc.* Mastercard, Inc. UMB Financial Corp. World Acceptance Corp. Diversified Services: 3.7% Discovery Communications Kimberly Clark Corp. Liberty Interactive Corp.* Liberty Media Corp.* Fabricated Metal Products: 1.1% Smith & Wesson Holding Corp. Food & Beverage: 2.0% Fresh Market, Inc.* United Natural Foods, Inc.* The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 98.1% (Continued) Food Manufacturing: 4.8% B & G Foods, Inc. $ Hain Celestial Group, Inc. The J. M. Smucker Co. Lancaster Colony Corp. Smart Balance, Inc. Food Services: 3.0% Brinker International, Inc. Panera Bread Co. - Class A Papa John’s International, Inc. Hospital: 1.1% HCA Holdings, Inc. Information Services: 5.1% DealerTrack Holdings, Inc.* IAC/InterActiveCorp. Medidata Solutions, Inc. Multimedia Games, Inc. NetSuite, Inc. Insurance: 3.9% Markel Corp. Protective Life Corp. Stewart Information Services Corp. Verisk Analytics, Inc.* Internet Information: 2.1% Acxiom Corp. AOL, Inc. The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 98.1% (Continued) Machinery Manufacturing: 4.0% 3-D Systems Corp. $ Movado Group, Inc. Toro Co. Valspar Corp. Medical Equipment: 1.0% Align Technology, Inc. Merchant Wholesalers: 4.1% Asbury Automotive Group, Inc.* Cooper Tire & Rubber Co. Jarden Corp. Lithia Motors, Inc. - Class A Motion Picture & Entertainment: 1.9% Cinemark Holdings, Inc. The Madison Square Garden Co.* Oil & Gas: 1.8% Delek US Holdings, Inc. Susser Holdings Corp. Oil & Gas Extraction: 4.0% Alon USA Energy, Inc. HollyFrontier Corp. Tesoro Corp. Western Refining, Inc. Professional, Scientific & Technical Services: 5.3% Booz Allen Hamilton Holding Corp. Fair Isaac Corp. The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 98.1% (Continued) Professional, Scientific & Technical Services: 5.3% (Continued) Fei Co.* $ MAXIMUS, Inc. PAREXAL International, Corp. Rail Transportation: 1.1% RailAmerica, Inc.* Retail Trade: 11.3% Brown Shoe Co., Inc. Conns, Inc. Dillards, Inc. – Class A Dollar General Corp.* eBay, Inc.* Francesca’s Holdings Corp.* Gap Inc. Pier 1 Imports, Inc. Ross Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. Transportation: 2.8% Polaris Industries, Inc. Saia, Inc. TransDigm Group, Inc. Utilities: 1.8% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR Nextera Energy, Inc. TOTAL COMMON STOCKS (Cost $51,996,522) The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) (CONTINUED) Shares Value INVESTMENT COMPANY: 1.0% American Capital Ltd. $ TOTAL INVESTMENT COMPANY (Cost $590,606) SHORT-TERM INVESTMENT: 1.1% Money Market Fund: 1.1% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares^ TOTAL SHORT-TERMINVESTMENT (Cost $624,275) TOTAL INVESTMENTS: 100.2% (Cost $53,211,403) Liabilities in excess of other assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADRAmerican Depositary Receipt * Non-income producing security. ^ 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund STATEMENT OF ASSETS AND LIABILITIES AT SEPTEMBER 30, 2012 (UNAUDITED) ASSETS Investments in securities, at value $ (Cost $53,211,403) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Distributions payable Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund SCHEDULE OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) INVESTMENT INCOME Dividends (net of foreign withholding tax of $4,119) $ Interest 48 Total investment income EXPENSES Investment advisory fees Distribution fees Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Miscellaneous expense Audit fees Registration fees Chief Compliance Officer fees Legal fees Custody fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments ) Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended September 30, 2012 March 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized depreciation on investments ) ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) Summary of capital share transactions is as follows: Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares redeemed(2) Net increase (decrease) $ ) $ ) Net of redemption fees of $645 and $28,340, respectively. The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® Select Growth Fund FINANCIAL HIGHLIGHTS FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD/YEAR Six Months Ended September 30, 2012 Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) * ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Distribution in excess — — — ) — — Paid in capital from redemption fees (Note 2) * ) * * * Net asset value, end of period/year $ Total return %^ )% % % )% % SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate %^ % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/ recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed %+ % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived/ recouped and expenses absorbed )%+ )% )% )% )% )% After fees waived/ recouped and expenses absorbed )%+ )% )% )% )% )% * Less than $0.01 per share. + Annualized. ^ Not annualized. The accompanying notes are an integral part of these financial statements. 17 CAN SLIM® Select Growth Fund NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2012 (UNAUDITED) NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation from investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to 18 CAN SLIM® Select Growth Fund NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2012 (UNAUDITED)(CONTINUED) the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.At September 30, 2012, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or 19 CAN SLIM® Select Growth Fund NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2012 (UNAUDITED)(CONTINUED) unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
